Citation Nr: 1737627	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD) of the right knee since October 6, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee since October 6, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
 

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to July 1988, and other than honorable active service from July 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in March 2015.

The Board denied an increased evaluation claim for the Veteran's right knee disability in an October 5, 2007 Board decision.  Consequently, that issue is final as of that date.  See 38 C.F.R. § 20.1100 (2016).  

Subsequent to that decision, the Veteran filed an increased evaluation claim for his right knee disability in January 2008.  Since that time, numerous rating decisions respecting his increased evaluation claim for his right knee disability have been promulgated, although none of those decisions ever became final as the Veteran continually submitted new and material evidence respecting that issue, before finally submitting a notice of disagreement with the January 2012 rating decision.  Therefore, in light of the finality of the Board's October 2007 decision as well as the provisions of 38 C.F.R. § 4.300, the Board has recharacterized the right knee issues on appeal as beginning October 6, 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board has reviewed the April 2016 VA examination report and notes that, although it appears that active range of motion testing was performed, it does not appear that passive range of motion testing nor range of motion testing in weightbearing and non-weightbearing were performed at that time.  Thus, a remand is necessary in order to obtain another VA examination which adequately assesses the current severity of the Veteran's right knee disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The TDIU issue is intertwined with the above remanded claims and therefore it must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Hampton and Baltimore VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his right knee disability.  

The right knee must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner should comment on the functional impairment of the Veteran's right knee disability, particularly on his occupational functioning.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

